Exhibit 10.3

 

Description of IPO Cash Bonuses

 

On August 10, 2018, all of the disinterested directors on the board of directors
of HyreCar Inc. (the “Company”) approved a one-time cash bonus of $100,000,
minus applicable tax withholdings, to each of Andy Bansal, Chairman of the
board, and Abhishek Arora, Chief Technology Officer and director, in recognition
of their efforts and dedication in furtherance of the Company’s initial public
offering (collectively, the “IPO Cash Bonuses”). Messrs. Bansal and Arora will
receive the IPO Cash Bonuses on the date of the Company’s next pay date in
accordance with its payroll policies.

 

 